United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3328
                        ___________________________

                                  Maurice E. Jones

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                       St. Luke’s Hospital of Kansas City

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: May 5, 2015
                               Filed: May 28, 2015
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Maurice Jones appeals the district court’s1 dismissal of his employment
discrimination complaint against St. Luke’s Hospital of Kansas City, in which he


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
alleged that St. Luke’s employees treated him unfairly, wrongfully terminated him,
harassed him, and retaliated against him. Following careful de novo review, see
Olympus Ins. Co. v. AON Benfield, Inc., 711 F.3d 894, 897 (8th Cir. 2013), we agree
with the district court that the complaint failed to state a claim upon which relief could
be granted, see Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56, 570 (2007)
(factual allegations must be sufficient to raise right to relief above speculative level).
Even considering the additional allegations Jones raised in his response to St. Luke’s
dismissal motion, see Neudecker v. Boisclair Corp., 351 F.3d 361, 362 (8th Cir. 2003)
(per curiam), he did not allege sufficient facts to state a plausible claim for
discrimination based on a protected class, see Hager v. Ark. Dept. of Health, 735 F.3d
1009, 1015 (8th Cir. 2013) (plaintiff failed to state claim for gender discrimination
where she alleged neither gender-related comments or conduct nor facts showing
similarly situated employees were treated differently); Hill v. St. Louis Univ., 123
F.3d 1114, 1119-20 (8th Cir. 1997) (federal discrimination statutes serve narrow
purpose of prohibiting discrimination based on classifications such as age, gender, or
race; statutes do not prohibit employment decisions based on poor job performance,
erroneous evaluations, personal conflicts between employees, or unsound business
practices); for retaliation, as he did not allege that he opposed unlawful employment
practices, see 42 U.S.C. § 2000e-3(a) (Title VII prohibits retaliation against employees
for opposing an unlawful employment practice or for making a charge, testifying,
assisting, or participating in an investigation, proceeding, or hearing under Title VII);
or for a hostile work environment, as he did not allege facts showing severe or
pervasive harassment based on a protected status, see Ellis v. Houston, 742 F.3d 307,
319 (8th Cir. 2014). We therefore affirm.
                          ______________________________




                                           -2-